         Case 1:19-cv-11862-PBS Document 149 Filed 10/15/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MASSACHUSETTS



 MADHURI TRIVEDI,

                    Plaintiff,
v.
                                                           CIVIL ACTION NO. 1:19-cv-11862
GENERAL ELECTRIC COMPANY et al,


                     Defendants.



                       ORDER OF ADMINISTRATIVE STAY/CLOSING

SARIS, D.J.

        It is hereby ORDERED that the above-entitled action is stayed administratively without

prejudice to the right of any party to restore it to the active docket pending resolution of the

appeal with the United States Court of Appeals.




 10/15/2020                                                                     By the Court,
 Date
                                                                                /s/ Casey Baker
                                                                                Deputy Clerk
